Citation Nr: 1102952	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

In March 2010, this case was remanded by the Board to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  The 
Board requested that the RO/AMC schedule the Veteran for a VA 
compensation examination to reassess the severity and 
manifestations of his bilateral hearing loss and the resultant 
functional effects-including on his day-to-day activities and 
employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
It has been returned to the Board for review.

In the prior remand the Board noted that in September 2006, the 
Veteran submitted an application to reopen his claim of 
entitlement to service connection for diabetes mellitus type II.  
It was further noted that this claim was affected by judicial 
action by the United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), which, 
effectively stayed action on the matter.  However, the Board 
noted that the Haas stay has been lifted and notified the RO to 
take appropriate action to adjudicate the issue.  It appears that 
in September 2010, the RO/AMC took initial steps in developing 
that issue.   


FINDING OF FACT

The service-connected bilateral hearing loss currently is not 
shown to be productive of more than a Level II hearing acuity in 
the right ear and Level I hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 West 2002); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

Duties to Notify and Assist

In correspondence dated in September 2006, October 2007, and May 
2008, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the initial 
disability rating following the grant of service connection.  
Once service connection is granted, the claim is substantiated 
and additional notice is not required.  Thus any defect in the 
notice provided to the veteran is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing 
the initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Service connection was granted for bilateral hearing loss in a 
January 2007 rating action.  A noncompensable disability rating 
was assigned for bilateral high frequency hearing loss, effective 
in August 2000.  This rating as been in effect since then.

In rating service-connected hearing loss, disability ratings are 
derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The January 2007 VA audiological evaluation report indicates that 
the puretone thresholds at the frequencies of 1000, 2000, 3000, 
and 4000 hertz were, 45, 45, 50, and 65, in the right ear, 
respectively.  The puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 35, 40, 55, and 65, in the 
left ear, respectively.  The average puretone threshold for the 
right ear was 51.25 decibels and 48.75 decibels in the left ear.  
The controlled speech discrimination tests were 96 percent in the 
right ear and 100 percent in the left ear.  The diagnosis was 
mild sensorineural hearing loss.

Under Table VI of the regulations, a Level I hearing impairment 
in the each ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

A VA outpatient record dated in January 2007, shows that the 
Veteran was fitted with hearing aids and indicated that they had 
helped ameliorate the condition.  

A VA examination report dated in May 2010, shows that the Veteran 
reported difficulty understanding conversations.  He indicated 
that he was required to wear assistive hearing devices.  Further, 
his problem with his hearing caused miscommunication, which at 
one time affected him in his former occupation in sales.  During 
business meetings he had to ask for repetition of the statement, 
which made him feel awkward.  He withdrew from social activities 
because of his difficulty in understanding.  There were times 
when he thought he was speaking softly but in reality he was 
speaking at a high volume.  He also has problems with feedback 
from the hearing aids when conversing on the telephone.  He 
indicated that he retired in November 2009

Audiometric testing revealed puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 45, 50, 55, 
and 65, in the right ear, respectively, and 40, 40, 50, and 65, 
in the left ear, respectively.  The average puretone threshold 
for the right ear was 53.75 decibels and 48.75 decibels in the 
left ear.  The controlled speech discrimination test was 88 
percent in the right ear and 92 percent in the left ear.  The VA 
audiologist reported that he would not experience problems with 
usual daily activities.  

Under Table VI of the regulations, a Level II hearing impairment 
in the right ear and a Level I hearing impairment in the left ear 
warrants a noncompensable disability rating.  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2010).

While the statements of the Veteran as to the manifestations of 
his bilateral hearing loss and the resulting functional effects 
on his activities of daily living and employment are credible, 
the results of the specific VA testing conducted by skilled 
individuals are consistent with the level of impairment addressed 
by the statements.  The clinical findings do not support the 
support the assignment of a higher, compensable, disability 
rating under the rating criteria.

While it is noted that the Veteran has been fitted with hearing 
aids, the evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.  

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral hearing loss has increased in severity.  However, 
notwithstanding the Veteran's descriptions, the audiometric 
testing results are dispositive evidence for a claim for a higher 
disability rating for hearing loss.

Further, in Martinak, the Court noted that VA had revised its 
hearing examination work sheets to include the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10.  Here, the VA examiner elicited 
information from the Veteran regarding the functional effects of 
this disability.  As such, the examination reports are consistent 
with the Court's holding in Martinak and are sufficient for 
rating purposes.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996). The Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board acknowledges the Veteran's contention that he has 
difficulty with conversations and sensitivity to loud noises.  
Notwithstanding, the evidence of record does not suggest that 
this case presents an exceptional or unusual disability picture 
such that the Veteran is unable to secure and follow 
substantially gainful employment due to service-connected hearing 
loss, or otherwise render a schedular rating impractical.  There 
is also no indication that his service- connected hearing loss, 
by itself, has produced marked interference with employment.  The 
lay assertions do not present an unusual or exceptional 
disability picture that would obviate the application of 
compensation standards established for evaluating service-
connected disability based on hearing impairment.  While the 
Veteran some problems in hearing, when he was employed, there was 
no actual showing of employment disruption beyond what was been 
determined to be an average impairment of earning capacity in 
civil occupations caused by the disability.  Finally, the 
evidence does not show that the Veteran is frequently 
hospitalized for his service-connected hearing loss.  Having 
reviewed the record with these mandates in mind, the Board finds 
no basis for further action. VAOPGCPREC 6-96 (1996).

The Board has considered whether a staged rating since the date 
service connection was made effective (i.e., different percentage 
ratings for different periods of time) in this matter would be 
appropriate.  See Fenderson, 12 Vet. App. at 119.  However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal as evidenced by the 
findings of the VA examination reports of record, and as such 
staged ratings are not warranted. The preponderance of the 
evidence is against the claim, therefore the benefit of the doubt 
rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


